Citation Nr: 0948649	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1953 to March 1955 and from July 1957 to March 1958.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  In his April 2009 Substantive Appeal, the Veteran 
requested a Travel Board hearing; in July 2009, he withdrew 
the hearing request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

The Veteran was scheduled for a VA examination in July 2009 
to determine the current severity of his low back disability.  
He was unable to report and cancelled the examination.  On 
the VA Form 8, Certification of Appeal, it is noted that 
attempts were made to reschedule the examination, but that 
the Veteran had not responded.  In October 2009 
correspondence, the Veteran indicated that he was unable to 
attend the scheduled VA examination because of automobile 
difficulties.  He requested that the examination be 
rescheduled.  As he has expressed good cause for his failure 
to appear when previously scheduled, a VA examination to 
assess the current severity of his low back disability must 
be rescheduled.  

On May 2008 VA examination, it was noted that the Veteran's 
back pain radiates into his left buttock and both thighs, and 
that the Veteran was limping on his left leg (which he 
attributed to his back and left hip pain).  An April 2009 VA 
treatment record notes that the Veteran has low back pain 
radiculopathy.  The record does not include a medical 
assessment regarding whether he has neurological 
manifestations associated with his low back disability.  Such 
impairment may warrant a separate rating.  See Note (1) 
following the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  

The Veteran is advised that governing regulation provides 
that when a claimant fails (without good cause) to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Finally, it is noteworthy that the United States Court of 
Appeals for Veterans Claims has held that "staged" ratings 
are appropriate for an increased rating claim where the 
factual findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be rescheduled for an orthopedic and 
neurological examination to determine the 
current severity of his service-connected 
low back disability.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  The findings reported should 
specifically include whether the spine is 
ankylosed, and whether there are any 
neurological manifestations (if so, the 
examiner should describe their nature, 
severity, and frequency in detail).  The 
examiner should ascertain whether the low 
back disability has caused any 
incapacitating episodes (periods of bed 
rest prescribed by a physician) and, if 
so, note their duration and frequency.  
The examiner must explain the rationale 
for all opinions.  

2.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

